Citation Nr: 0736897	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a chronic acquired left 
eye disorder, variously diagnosed, claimed as residuals of an 
eye injury.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from January 1983 to June 1983.  Additionally, he has periods 
of ACDUTRA and inactive duty for training (INACDUTRA) between 
November 1983 and November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Des Moines, Iowa, which denied service connection for the 
left eye condition.  

The appellant participated in a Decision Review Officer (DRO) 
hearing in January 2004 and a Board video conference hearing 
in August 2004.  Transcripts of those proceedings have been 
associated with the appellant's claims folders.  

This matter came before the Board initially in October 2004, 
at which time, the Board remanded the claim for further 
evidentiary development.  The Board notes that the appellant 
was informed that the Veterans Law Judge who presided over 
his Board video conference hearing was no longer employed by 
the Board and he was offered the opportunity to have a new 
hearing.  In a statement received in January 2006, the 
appellant indicated that he did not wish to do so.

The Board denied this claim by a decision dated in January 
2006.  The appellant subsequently appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated March 26, 2007, the Court vacated 
the January 2006 Board decision and granted the Joint Motion 
for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

After a thorough review of appellant's claims folder, and in 
conjunction with the Court's Joint Motion for Remand, the 
Board has determined that additional development is required 
prior to the adjudication of the appellant's claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the appellant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In the Joint Motion for Remand, the Court stated that a 
contemporaneous medical examination should be conducted which 
takes into account all lay statements and records of medical 
treatment with respect to the appellant's left eye disorder.  
See Green v. Derwinski, 1 Vet. App. 121 124 (1991).  A copy 
of the report should be associated with the claims folders 
and provided to the appellant and his representative.  
Pertinent to the appellant's case is VA's duty to assist, 
including securing a medical nexus examination when certain 
criteria have been met.  See Duenas v. Principi, 18 Vet. App. 
512, 516-17 (2004) (noting the Secretary of VA's duty to 
provide an appellant with a medical nexus opinion pursuant to 
38 U.S.C.A. § 5103A(d)(2), where the evidence of record 
provides competent evidence of a current disability, and 
evidence indicating an association between the appellant's 
disability and his service.)  Thus, a new VA examination must 
be performed.
Under the circumstances described above, additional 
development of the appellant's claim must be accomplished.  
Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) for the following:

1.  The AMC must send the appellant a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After providing the appellant with 
the notice indicated above, he must be 
scheduled for a new VA ophthalmology 
examination.  The Board notes that the 
examination should be performed by an 
ophthalmologist rather than an 
optometrist, is possible.  The examiner 
should review pertinent documents in the 
appellant's claims folders in 
conjunction with the examination and 
note that such has been accomplished in 
the examination report.  

The examiner should pay specific 
attention to all the medical evidence, 
in addition to the lay statements in the 
claims folder.  Any diagnoses provided 
should be supported by reasons and 
bases.  The examiner should also provide 
a well-reasoned statement as to the 
nature and etiology of any left eye 
disorders diagnosed, and determine the 
likelihood that they are related to a 
disease or injury in service.

It would be helpful if the examiner 
would use the following language, as may 
be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

